Citation Nr: 1025841	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to August 16, 2002, for a 
compensable rating for service-connected right lung pulmonary 
calcification and pulmonary fibrosis, residuals of pulmonary 
disease, cause unknown.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1952 to June 1956 and 
from September 1956 to August 1963.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision assigning a 10 
percent evaluation for a right lung disability effective August 
16, 2002.

In August 2007, the Board denied the Veteran's claim.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The attorney for the 
appellant and the Secretary of Veterans Affairs filed a Joint 
Motion for Remand in July 2009.  By Order of the Court, the claim 
was returned to the Board.

The Veteran testified at two Board hearings before two different 
Veterans Law Judges.  In May 2006, the Veteran testified at a 
Travel Board hearing and in May 2007, the Veteran testified via 
video conference hearing.  Transcripts of those hearings are of 
record.  As such, this matter is now being addressed by a panel, 
which includes the two Judges who conducted the Board hearings.  
See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2009).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The Veteran's claim of entitlement to a compensable rating for 
service-connected right lung pulmonary calcification and 
pulmonary fibrosis, residuals of pulmonary disease was received 
on August 16, 2002.

3.	In a February 2005 rating decision, the RO granted a 10 
percent rating effective August 16, 2002, the date of the 
Veteran's claim.  

4.	The record does not include any medical evidence demonstrating 
manifestations of service-connected right lung pulmonary 
calcification and pulmonary fibrosis, residuals of pulmonary 
disease warranting an increased rating prior to August 16, 2002.  


CONCLUSION OF LAW

The criteria for an effective date for a compensable rating prior 
to August 16, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.97 Diagnostic Code 6899-
6845 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was granted a compensable rating in a February 
2005 rating decision and the Veteran asserted that he was 
entitled to an earlier effective date in June 2005.  The RO 
provided the Veteran with VCAA letters regarding earlier 
effective dates in March 2006, January 2007 and March 2007.  The 
letters informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ. 

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the service treatment 
records, DD Form 214, private medical records, and the VA medical 
records.  In addition, the RO held a hearing in October 2004 and 
hearings were held before the Board in May 2006 and May 2007.  
The Veteran was also given VA Compensation and Pension 
Examinations in January 1997, October 2002 and December 2004.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's original claim for service connection was granted 
and assigned a 0 percent rating effective August 1963.  The 
Veteran filed a claim for a compensable rating for a lung 
disability on August 16, 2002.  The RO granted a 10 percent 
rating in February 2005 effective August 16, 2002, the date that 
the claim for an increased rating was received.  The Veteran 
filed a notice of disagreement with the 10 percent rating in June 
2005, asserting that the effective date should be August 1963; 
the date service connection was effective.  

The effective date of an award of an increased rating, generally, 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  The effective date for an increased 
rating award may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if the 
claim is received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2009).  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999) (VA must consider all the evidence 
of record, including that which predated a decision on the same 
matter, to determine when an ascertainable increase occurred in 
the rated disability).  The award of an increased rating should 
normally be effective on the date of receipt of the claim or on 
some date in the preceding year if it was ascertainable that the 
disorder had increased in severity during that time.  See also 
VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating intent to apply for a benefit under the 
laws administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2004); Servello, 3 
Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such precision 
a prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the claims 
file that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Initially, the Board will address whether it was factually 
ascertainable that an increase in disability had occurred one 
year prior to the date of claim.  The Board notes that a December 
2006 Board decision has already addressed whether an increased 
evaluation was warranted for his right lung disability as of the 
Veteran's claim in August 2002.  The Board has already found that 
a rating in excess of 10 percent is not warranted during this 
period.  

In the Joint Motion for Remand, the Board was asked to explain 
why it mentioned the increased rating claim in its decision.  In 
short, the Board was addressing the evidence within a year prior 
to the date of claim and pointing out the fact that this evidence 
was already considered in the previous Board decision relating to 
the increased rating claim.  The Board noted that the Veteran did 
not appeal this decision and the December 2006 claim denying an 
increased rating claim was not in dispute.  The Board notes that 
to determine if it was factually ascertainable that an increase 
in disability had occurred one year prior to the date of claim, 
the same analysis is warranted as was in the December 2006 
decision regarding the increased evaluation.  As such, the Board 
noted that the Veteran had not disputed the Board's prior 
analysis of this issue.  Therefore, the Board will reiterate its 
prior analysis of the evidence to determine if it was factually 
ascertainable that an increase in disability had occurred one 
year prior to the date of claim.  

According to the General Rating Formula for Restrictive Lung 
Disease (Rating Formula), 38 C.F.R. § 4.97, Diagnostic Code 6845, 
a 10 percent evaluation is warranted when there is a Forced 
Expiratory Volume in one second (FEV-1) of 71 to 80 percent of 
predicted value, a ratio of FEV-1 to Forced Vital Capacity (FEV-
1/FVC) of 71 to 80 percent, or a Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent predicted.  A 30 percent evaluation is warranted 
when there is an FEV-1 of 56 to 70 percent predicted, an FEV-
1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation is warranted when there is an 
FEV-1 of 40 to 55 percent predicted, an FEV-1/FVC of 40 to 55 
percent, or a DLCO (SB) of 40 to 55 percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Finally, a 100 percent evaluation is warranted when 
there is evidence of at least one of following: an FEV-1 of less 
than 40 percent predicted, an FEV-1/FVC of less than 40 percent, 
a DLCO (SB) of less than 40 percent predicted, a maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute respiratory 
failure, or the veteran requires outpatient oxygen therapy.  38 
C.F.R. § 4.97 Diagnostic Code 6845.

Pulmonary function tests in September 1980 revealed a FVC of 118, 
a FEV-1 of 137, and a ratio of 86.  A VA examiner opined that the 
Veteran had no obstructive lung disease.  

A December 1994 x-ray revealed several small calcifications in 
the right apical lung which appeared to be small granulomas.  No 
acute inflammatory disease was seen and the cardiac silhouette 
was not engrossly enlarged.  The impression was aging chest with 
small benign appearing granulomas in the right lung. A November 
1996 x-ray revealed bilateral small nodular densities consistent 
with granulomatous disease, bibasilar chronic interstitial 
disease with no significant change since the previous 
examination.  The cardiac silhouette was normal.  

In a January 1997 VA Compensation and Pension Examination, the 
Veteran complained of shortness of breath.  A physical 
examination of the Veteran's lungs was unremarkable.  The 
assessment was pulmonary fibrosis, right lung, with 
calcification, etiology undetermined.  A February 1997 pulmonary 
function test revealed a FVC of 98.2, a FEV-1 of 106.8, and a 
ratio of 76.  There was normal spirometry and a mild degree of 
hyperinflation and increased residual volume.  

A letter from a private physician dated in August 1999 indicated 
that a chest x-ray revealed the Veteran's lungs to be slightly 
hyperinflated.  There were calcified granulomas present.  There 
was no acute infiltrate or pleural effusion or congestion.  The 
impression was no acute abnormality.  

In an October 2002 VA Compensation and Pension Examination, the 
Veteran's chest was symmetrical.  There were no findings on 
inspection, palpation, or percussion of the chest.  Auscultation 
revealed that the lungs were clear both anteriorly and 
posteriorly.  The Veteran's pulmonary function tests were normal 
showing a FVC of 90.3, a FEV-1 of 102.3, a ratio of 77 and a DLCO 
of 77.  A chest x-ray revealed minimal subrahilar and 
paratracheal granulomas on the right, otherwise normal.  His EKG 
showed bradycardia, otherwise normal.  The examiner diagnosed the 
Veteran with minimal pulmonary granulomas of undetermined 
etiology.  X-ray was stable and the pulmonary function tests were 
stable for the previous four years.  The Veteran's lung condition 
had no effect on his daily living or employability.  

In a December 2004 VA Compensation and Pension Examination, the 
Veteran reported that he did not have symptoms of a respiratory 
problem in service, but was notified 2 months after service that 
he had an abnormal chest x-ray.  The Veteran experienced 
shortness of breath and did not have any periods of 
incapacitation requiring bed rest or treatment by a physician in 
the year prior to the examination.  Upon examination, the 
Veteran's lungs were clear to auscultation.  A chest x-ray 
revealed no evidence of cor pulmonale, right ventricle 
hypertrophy or pulmonary hypertension.  The examiner opined that 
there was no acute disease.  There was granulomatous disease, 
type unknown.  There was no change in the Veteran's condition 
since his earliest x-rays.  His pulmonary functions remained 
normal.  The standard pulmonary function test revealed his FVC 
was 89.6, FEV-1 was 101.5 and FEV-1:FVC ratio was 76.  His 
spirometry was normal.  His DLCO was 77 percent.  

In this case, the date of claim is August 16, 2002.  As noted 
previously, the effective date of any increase could not precede 
the date of the receipt of the claim, unless it was factually 
ascertainable that an increase in disability had occurred during 
the preceding year, provided that the application is received 
within one year from such date.  That is, the effective date 
could not precede August 16, 2001.  As the Veteran had been 
granted a 10 percent rating for his right lung disability since 
August 16, 2002, the date his claim was received by VA, the 
remaining question before the Board is whether it is factually 
ascertainable that the Veteran met the schedular requirements for 
a 10 percent evaluation between August 16, 2001 and August 16, 
2002.  In making this determination, the Board must consider all 
the evidence of record.  See Hazan; Swanson, supra.

As depicted above, there is no medical evidence dated within one 
year prior to the Veteran's August 2002 claim.  The medical 
records associated with the file prior to the August 2002 claim 
are VA medical records dated in 1997 and a letter from a private 
physician in 1999.  Therefore, there is no evidence of record 
indicating that the Veteran met the schedular requirements for a 
rating in excess of 10 percent between August 16, 2001 and August 
16, 2002.  As such, the Board finds that the evidence dated 
within a year prior to the Veteran's claim for an increased 
rating for a right lung disability fails to demonstrate that it 
was factually ascertainable that an increase in disability had 
occurred.  

Additionally, the Board finds that the evidence of record 
submitted after the Veteran's August 2002 claim also does not 
show that an earlier effective date is warranted as it does not 
show that the Veteran's right lung disability met the schedular 
criteria for an increased rating prior to the date of claim.  

Specifically, the October 2002 VA examination revealed the 
Veteran's pulmonary function tests showing a FVC of 90.3, a FEV-1 
of 102.3, a ratio of 77 and a DLCO of 77.  The December 2004 
pulmonary function tests revealed his FVC was 89.6, FEV-1 was 
101.5 and FEV-1:FVC ratio was 76.  His spirometry was normal.  
His DLCO was 77 percent.  Therefore, while the medical reports 
show that the Veteran has a right lung disability, they do not 
demonstrate that is was factually ascertainable that an increase 
in disability had occurred one year prior to the date of claim.  
Therefore, the effective date of August 16, 2002, the date of the 
receipt of claim is proper.  





							(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to August 16, 2002, for a compensable 
rating for service-connected right lung pulmonary calcification 
and pulmonary fibrosis, residuals of pulmonary disease, cause 
unknown is denied.




____________________________
John E. Ormond, Jr.
Veterans Law Judge,
Board of Veterans' Appeals
____________________________
Cheryl L. Mason
Veterans Law Judge,
Board of Veterans' Appeals



____________________________
Michelle L. Kane
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


